 Case 2:20-cv-13393-SFC-DRG ECF No. 5, PageID.23 Filed 01/12/21 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


STEVE D. HUDDLESTONE, #318748,

                      Plaintiff,

                                                     CASE NO. 2:20-CV-13393
v.                                                   HONORABLE SEAN F. COX

JOSEPH CHAMBERS,

                      Defendant.
                                          /

                    OPINION AND ORDER OF SUMMARY DISMISSAL

I.     Introduction

       This is a pro se civil rights case brought pursuant to 42 U.S.C. § 1983. Michigan

prisoner Steve D. Huddlestone (“Plaintiff”), currently confined at the Cotton Correctional

Facility in Jackson, Michigan, alleges that a fellow inmate, Joseph Chambers, committed several

murders in preschool, elementary school, and junior high school and blamed Plaintiff for them,

that Chambers committed multiple murders in Flint, Michigan and Nashville, Tennessee in the

1990s and blamed Plaintiff for them, and that Chambers raped and tried to murder him and killed

several girlfriends in Flint, Michigan in 1997-1998. He names Chambers as the sole defendant

in this action and seeks monetary damages and other relief. The Court has granted Plaintiff

leave to proceed without prepayment of the filing fee for this action pursuant to 28 U.S.C. §

1915(a)(1).

II.    Discussion

       Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is required to sua

sponte dismiss an in forma pauperis complaint before service on a defendant if it determines that
 Case 2:20-cv-13393-SFC-DRG ECF No. 5, PageID.24 Filed 01/12/21 Page 2 of 4



the action is frivolous or malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. 42 U.S.C.

§ 1997e(c); 28 U.S.C. § 1915(e)(2)(B). The Court is similarly required to dismiss a complaint

seeking redress against government entities, officers, and employees which it finds to be

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A. A complaint is

frivolous if it lacks an arguable basis in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31

(1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a short and plain

statement of the claim showing that the pleader is entitled to relief,” as well as “a demand for the

relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is to “give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957) and Fed.

R. Civ. P. 8(a)(2)). While such notice pleading does not require detailed factual allegations, it

does require more than the bare assertion of legal conclusions. Twombly, 550 U.S. at 555. Rule

8 “demands more than an unadorned, the defendant-unlawfully-harmed me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers ‘labels and conclusions’ or

‘a formulaic recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly,

550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). “Factual allegations

must be enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555-56

(citations and footnote omitted).

                                                  2
 Case 2:20-cv-13393-SFC-DRG ECF No. 5, PageID.25 Filed 01/12/21 Page 3 of 4



       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) he or she was

deprived of a right, privilege, or immunity secured by the federal Constitution or laws of the

United States; and (2) the deprivation was caused by a person acting under color of state law.

Flagg Bros. v. Brooks, 436 U.S. 149, 155-57 (1978); Harris v. Circleville, 583 F.3d 356, 364

(6th Cir. 2009). A plaintiff must also allege that the deprivation of rights was intentional.

Davidson v. Cannon, 474 U.S. 344, 348 (1986);Daniels v. Williams 474 U.S. 327, 333-36

(1986). A pro se civil rights complaint is to be construed liberally. Haines v. Kerner, 404 U.S.

519, 520-21 (1972). With this standard in mind, the Court finds that the civil rights complaint is

subject to summary dismissal.

       Plaintiff’s complaint against Joseph Chambers, a fellow prisoner, must be dismissed

because Chambers is a private individual and not a state actor subject to suit under 42 U.S.C.

§ 1983. See American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999) (stating that “the

under-color-of-state-law element of § 1983 excludes from its reach merely private conduct, no

matter how discriminatory or wrongful”); Rudd v. City of North Shores, Mich., _ F.3d _, 2020

WL 5905062, *5 (6th Cir. Oct. 6, 2020) (citing American); Tahfs v. Proctor, 316 F.3d 584, 591

(6th Cir. 2003) (a plaintiff may not generally proceed under § 1983 against a private party).

       A private individual is not liable for alleged civil rights violations under § 1983 unless

his or her conduct is “fairly attributable” to the State, such as where the State provides

“significant encouragement” for the disputed conduct or the actor is a “willful participant in joint

activity with the State or its agents.” Brentwood Acad. v. Tennessee Secondary Sch. Athletic

Ass’n, 531 U.S. 288, 296 (2001) (quoting Lugar v. Edmondson Oil Co., 457 U.S. 922, 941

(1982)). Absent such a showing, inmates do not act “under color of any state statute, ordinance,

regulation, custom, or usage” as required to be liable under § 1983. Nobles v. Brown, 985 F.2d

                                                  3
 Case 2:20-cv-13393-SFC-DRG ECF No. 5, PageID.26 Filed 01/12/21 Page 4 of 4



235, 238 (6th Cir. 1992). In this case, Plaintiff does not allege any facts which show that

Chambers acted at the behest of, or in concert with, any state officials. To be sure, his

complaint, particularly his allegation that Chambers committed multiple murders as a child,

seems fantastical and delusional on its face. Moreover, conclusory allegations are insufficient to

state a civil rights claim under § 1983. Crawford-El v. Britton, 523 U.S. 574, 588 (1998); Lanier

v. Bryant, 332 F.3d 999, 1007 (6th Cir. 2003); see also Iqbal, 556 U.S. at 678; Twombly, 550

U.S. at 555-57. Chambers, a private individual, is not subject to suit under § 1983 and the

complaint against him must dismissed.

III.   Conclusion

       For the reasons stated, the Court concludes that Plaintiff’s complaint must be summarily

dismissed as frivolous and/or for failure to state a claim upon which relief may be granted under

42 U.S.C. § 1983. Accordingly, the Court DISMISSES WITH PREJUDICE the civil rights

complaint. The Court also concludes that an appeal from this decision cannot be taken in good

faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445 (1962). This case

is closed. No further pleadings should be filed in this matter.

       IT IS SO ORDERED.



                                                      s/Sean F. Cox
                                                      SEAN F. COX
                                                      UNITED STATES DISTRICT JUDGE

Dated: January 12, 2021




                                                 4
